DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Product by Process
Applicant is respectfully reminded that (MPEP 2113): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production …”  
As the paragraph recited above, the limitation such as “each conductor of the plurality of conductors is formed by a process comprising printing the conductive ink on the substrate”, the conductors will be interpreted as conductive ink regardless of whether they are printing or deposited or how they are formed on the substrate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13-31 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-18, 20-28, 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimsey (6,373,395).
	Regarding claim 12, Kimsey discloses an absorbent article system comprising: a substrate including an absorbent layer (65); a plurality of conductors (69, 70) coupled to 
Regarding claim 22, Kimsey discloses an absorbent article system, comprising: an absorbent layer (65); a plurality of conductors (69, 70) adjacent to the absorbent layer, wherein each conductor of the plurality of conductors (69, 70) comprises a conductive ink, wherein each conductor of the plurality of conductors is formed by a process comprising printing the conductive ink on a substrate; and a processing circuit (fig. 2, 4) configured to apply voltage (From element 10) to the conductors (69, 70) and detect at least one of current and impedance (Col 2 lines 18-22), and to provide an electronic notice (element 12) of detected moisture bridging between at least two conductors of the plurality of conductors (69, 70).  
	Regarding claims 13, 23, Kimsey discloses the substrate includes multiple layers (Col. 2, lines 14-19) of materials (insulative, conductive materials) of which the absorbent layer is one. 
	Regarding claims 14, 24, Kimsey discloses the layers of materials each comprise a material that is different than the other layers of materials (Insulative and conductive is different material).  

  Regarding claims 16, 26, Kimsey discloses the conductive ink comprises a resistive ink (The ink is resistive material) (Examiner is unclear whether the ink is electrical resistive?).  
Regarding claims 17, 18, 27, 28, Kimsey discloses the conductive ink comprises a polymer thick film ink (Conductive ink in general or as in Kimsey’s is typically is etching copper, copper plated silver … is polymer thick film).
Regardings 20, 30, Kimsey discloses the plurality of conductors comprises a first conductor (69), a second conductor (70), and a third conductor (67, 68).  
Regarding claims 21, 31, Kimsey discloses the processing circuit (fig. 2)  is configured to determine whether the detected moisture is located in a first zone between the first and second conductors (69, 70) or located in a second zone between the second and third conductors (Note: The “or” reads on alternative exclusive embodiments).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 19, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimsey (6,373,395) in view of Johnson et al. (US 2013/0036802 A1).
Regarding claims 19, 29, Kimsey discloses every subject matter recited in the claim except for explicitly disclosing each conductor of the plurality of conductors has a same width and thickness.
Johnson et al. discloses wetness sensor using RF circuit and further discloses conductors have the same width and thickness (Johnson et a.’s par. [118]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to make the conductors have the same width and thickness as taught by Johnson et al. into the system of Kimsey because having conductive members having the same or different width or thickness is a matter of design choice and involves only routine (See Johnson et al.’s pars. [011]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 20, 2021